      Case: 1:19-cv-06627 Document #: 82 Filed: 02/06/20 Page 1 of 1 PageID #:1139




                        IN THE UNITED STATES DISTRICT COURT
                                      FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 Powell Prescription Center, et al.,

 Plaintiff(s),
                                                      Case No. 1:19-cv-06627
 v.                                                   Judge John J. Tharp, Jr.

 Surescripts, LLC., et al.,

 Defendant(s).

                                              ORDER

This case is consolidated for all purposes.




Date: 2/6/2020                                    /s/ John J. Tharp, Jr.
                                                  John J. Tharp, Jr.
                                                  United States District Judge
